Citation Nr: 1438482	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to arrhythmia heart murmur with syncope.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied the claim sought.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Huntington, West Virginia, which has certified the appeal to the Board.

In November 2010, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the transcript is of record.

The Board remanded the Veteran's claim in May 2011 for further development.  

Following the remand, service connection for arrhythmia heart murmur with syncope was granted.  As such, the only issue remaining on appeal is the service connection claim for hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's service connection claim for hypertension.

In the May 2011 remand, the Board requested that a VA examiner provide an opinion as to whether the Veteran's hypertension was directly related to service or secondary to his claimed heart disability.

The Veteran was afforded a VA examination in June 2011, however, the examiner only provided an opinion as to whether the Veteran's hypertension was related to his arrhythmia heart murmur with syncope.  Unfortunately, an adequate opinion as to secondary service connection must include an opinion as to whether the Veteran's hypertension has been aggravated by his now service-connected arrhythmia heart murmur with syncope.  The June 2011 opinion is inadequate inasmuch as the examiner did not provide an opinion as to whether the Veteran's hypertension has been aggravated by his service-connected heart disability.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

As the June 2011 opinion is inadequate, the claim must be remanded so that the Veteran may be afforded a VA examination to determine the nature and etiology of his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's claims file, including any evidence contained in Virtual VA/VBMS, to the June 2011 examiner, if available, for a supplemental opinion as to the etiology of the claimed hypertension.  If the June 2011 examiner is not available, forward the claims file to another appropriate examiner for a supplemental opinion.

The examiner should offer an opinion, consistent with sound medical judgment, as to whether the Veteran's hypertension was caused or aggravated (beyond the natural scope of the disease) by the service-connected arrhythmia heart murmur with syncope.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

It is left to the examiner's discretion as to whether the Veteran should be reexamined.

In rendering the requested opinions, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims for service connection for a heart disability and for hypertension.  If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



